EXHIBIT 99.1 Consolidated Financial Statements (Expressed in U.S. dollars) BALLARD POWER SYSTEMS INC. Years ended December 31, 2014 and 2013 MANAGEMENT’S REPORT Management’s Responsibility for the Financial Statements andReport on Internal Control over Financial Reporting The consolidated financial statements contained in this Annual Report have been prepared by management in accordance with International Financial Reporting Standards (“IFRS”) as issued by the International Accounting Standards Board.The integrity and objectivity of the data in these consolidated financial statements are management’s responsibility.Management is also responsible for all other information in the Annual Report and for ensuring that this information is consistent, where appropriate, with the information and data contained in the consolidated financial statements. Management is responsible for establishing and maintaining adequate internal control over financial reporting.Internal control over financial reporting is a process designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of consolidated financial statements for external reporting purposes in accordance with IFRS.Internal control over financial reporting may not prevent or detect fraud or misstatements because of limitations inherent in any system of internal control.Management has assessed the effectiveness of the Corporation’s internal control over financial reporting based on the framework in Internal Control – Integrated Framework (2013) issued by the Committee of Sponsoring Organizations of the Treadway Commission, and concluded that the Corporation’s internal control over financial reporting was effective as of December 31, 2014.In addition, management maintains disclosure controls and procedures to provide reasonable assurance that material information is communicated to management and appropriately disclosed.Some of the assets and liabilities include amounts, which are based on estimates and judgments, as their final determination is dependent on future events. The Board of Directors oversees management’s responsibilities for financial reporting through the Audit Committee, which consists of six directors who are independent and not involved in the daily operations of the Corporation.The Audit Committee meets on a regular basis with management and the external and internal auditors to discuss internal controls over the financial reporting process, auditing matters and financial reporting issues.The Audit Committee is responsible for appointing the external auditors (subject to shareholder approval), and reviewing and approving all financial disclosure contained in our public documents and related party transactions. The external auditors, KPMG LLP, have audited the financial statements and expressed an unqualified opinion thereon.KPMG has also expressed an unqualified opinion on the effective operation of the internal controls over financial reporting as of December 31, 2014.The external auditors have full access to management and the Audit Committee with respect to their findings concerning the fairness of financial reporting and the adequacy of internal controls. “RANDALL MACEWEN” RANDALL MACEWEN President and Chief Executive Officer February 25, 2015 “TONY GUGLIELMIN” TONY GUGLIELMIN Vice President and Chief Financial Officer February 25, 2015 -2- REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Shareholders and Board of Directors of Ballard Power Systems Inc. We have audited the accompanying consolidated statements of financial position of Ballard Power Systems Inc. (“the Company”) as of December 31, 2014 and December 31, 2013 and the related consolidated statements of loss and other comprehensive income (loss), changes in equity and cash flows for the years then ended.These consolidated financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with Canadian generally accepted auditing standards and the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the consolidated financial position of the Company as of December 31, 2014 and December 31, 2013, and its consolidated financial performance and its consolidated cash flows for the years then ended in conformity with International Financial Reporting Standards as issued by the International Accounting Standards Board. We also have audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States), the Company’s internal control over financial reporting as of December 31, 2014, based on the criteria established in Internal Control– Integrated Framework (2013) issued by the Committee of Sponsoring Organizations of the Treadway Commission (COSO), and our report dated February 25, 2015 expressed an unqualified opinion on the effectiveness of the Company’s internal control over financial reporting. /s/ KPMG LLP Chartered Accountants Vancouver, Canada February 25, 2015 -3- REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Shareholders and Board of Directors of Ballard Power Systems Inc. We have audited Ballard Power Systems Inc.’s (“the Company”) internal control over financial reporting as of December 31, 2014, based on the criteria established in Internal Control – Integrated Framework (2013) issued by the Committee of Sponsoring Organizations of the Treadway Commission (COSO).The Company’s management is responsible for maintaining effective internal control over financial reporting and for its assessment of the effectiveness of internal control over financial reporting, included in the section entitled “Management’s Report on Disclosure Controls and Procedures and Internal Controls over Financial Reporting” under the heading “Internal control over financial reporting” included in Management Discussion and Analysis.Our responsibility is to express an opinion on the Company’s internal control over financial reporting based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether effective internal control over financial reporting was maintained in all material respects.Our audit included obtaining an understanding of internal control over financial reporting, assessing the risk that a material weakness exists, and testing and evaluating the design and operating effectiveness of internal control based on the assessed risk.Our audit also included performing such other procedures as we considered necessary in the circumstances.We believe that our audit provides a reasonable basis for our opinion. A company’s internal control over financial reporting is a process designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles.A company’s internal control over financial reporting includes those policies and procedures that (1) pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of the assets of the company; (2) provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with generally accepted accounting principles, and that receipts and expenditures of the company are being made only in accordance with authorizations of management and directors of the company; and (3) provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use, or disposition of the company’s assets that could have a material effect on the financial statements. Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements.Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. In our opinion, the Company maintained, in all material respects, effective internal control over financial reporting as of December 31, 2014, based on the criteria established in Internal Control – Integrated Framework (2013) issued by the Committee of Sponsoring Organizations of the Treadway Commission (COSO). -4- We also have audited, in accordance with the Canadian generally accepted auditing standards and the standards of the Public Company Accounting Oversight Board (United States), the consolidated statements of financial position of the Company as of December 31, 2014 and December 31, 2013, and the related consolidated statements of loss and other comprehensive income (loss), changes in equity and cash flows for the years then ended, and our report dated February 25, 2015 expressed an unqualified opinion on those consolidated financial statements. /s/ KPMG LLP Chartered Accountants Vancouver, Canada February 25, 2015 -5- BALLARD POWER SYSTEMS INC. Consolidated Statement of Financial Position (Expressed in thousands of U.S. dollars) Note December 31, December 31, Assets Current assets: Cash and cash equivalents $ $ Trade and other receivables 8 Inventories 9 Prepaid expenses and other current assets Total current assets Non-current assets: Property, plant and equipment 10 Intangible assets 11 Goodwill 12 Investments 29 6 Long-term trade receivables 8 - Other long-term assets Total assets $ $ Liabilities and Equity Current liabilities: Trade and other payables 14 $ $ Deferred revenue and other recoveries Provisions 15 Finance lease liability 13 & 16 Debt to Dantherm Power A/S non-controlling interests 17 Total current liabilities Non-current liabilities: Finance lease liability 13 & 16 Deferred gain on finance lease 16 Provisions 15 Employee future benefits 18 Total liabilities Equity: Share capital 19 Treasury shares 19 - ) Contributed surplus 19 Accumulated deficit ) ) Foreign currency reserve 9 Total equity attributable to equity holders Dantherm Power A/S non-controlling interests ) ) Total equity Total liabilities and equity $ $ Subsequent events (note 30) See accompanying notes to consolidated financial statements Approved on behalf of the Board: “Ed Kilroy”“Ian Bourne” DirectorDirector -6- BALLARD POWER SYSTEMS INC. Consolidated Statement of Loss and Other Comprehensive Income (Loss) For the year ended December 31 (Expressed in thousands of U.S. dollars, except per share amounts and number of shares) Note Revenues: Product and service revenues $ $ Cost of product and service revenues Gross margin Operating expenses: Research and product development General and administrative Sales and marketing Other expense 23 Total operating expenses Results from operating activities ) ) Finance income (loss) and other 24 ) Finance expense 24 ) ) Net finance expense ) ) Loss on sale of property, plant and equipment 10 ) ) Impairment loss on investment 29 ) ) Loss before income taxes ) ) Income tax expense 25 ) ) Net loss from continuing operations ) ) Net earnings from discontinued operations 7 24 Net loss ) ) Other comprehensive income (loss): Items that will not be reclassified to profit or loss: Actuarial gain (loss) on defined benefit plans 18 ) ) Items that may be reclassified subsequently to profit or loss: Foreign currency translation differences ) ) Other comprehensive income (loss), net of tax ) Total comprehensive loss $ ) $ ) See accompanying notes to consolidated financial statements -7- BALLARD POWER SYSTEMS INC. Consolidated Statement of Loss and Other Comprehensive Income (Loss) (cont’d) For the year ended December 31 (Expressed in thousands of U.S. dollars, except per share amounts and number of shares) Net income (loss) attributable to: Ballard Power Systems Inc. from continuing operations $ ) $ ) Ballard Power Systems Inc. from discontinued operations 24 Dantherm Power A/S non-controlling interest ) ) Net loss $ ) $ ) Total comprehensive loss attributable to: Ballard Power Systems Inc. $ ) $ ) Dantherm Power A/S non-controlling interest ) ) Total comprehensive loss $ ) $ ) Basic and diluted loss per share attributable to Ballard Power Systems Inc. Continuing operations $ ) $ ) Discontinued operations Net loss $ ) $ ) Weighted average number of common shares outstanding See accompanying notes to consolidated financial statements -8- BALLARD POWER SYSTEMS INC. Consolidated Statement of Changes in Equity (Expressed in thousands of U.S. dollars except per share amounts and number of shares) Ballard Power Systems Inc. Equity Dantherm Power A/S Number of shares Share capital Treasury shares Contributed surplus Accumulated deficit Foreign currency reserve Non- controlling interests Total equity Balance, December 31, 2012 $ $ ) $ $ ) $ 92 $ ) $ Net loss - ) - ) ) Additional investment in Dantherm Power A/S - Redemption of convertible debenture by non-controlling interest (note 17) - Net Offering proceeds (note 19) - Proceeds on issuance of convertible promissory note (note 19) - Purchase of treasury shares - - (6
